Applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2020 has been entered.
 Response to Amendments
Applicant's amendments filed 1/3/2020 to claim 1 has been entered. Claims 2, 4 and 8 have been canceled. Claims 1, 3 and 6-7 remain pending and are being considered on their merits. Claims NUMBERS remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US20050043819A1) in view of Fox et al (2005, Muscle Nerve, 31: 59 – 69; reference U).
Schmidt discloses a nerve graft comprising ruptured cells, sulfobetaine-10 and no anionic detergent (same as agitating the nerve graft in 125 mM sulfobetaine-10, 10 mM phosphate and 50 mM sodium for 15 hours) (see paragraph [0073]).  Specifically, Schmidt discloses that “The nerve tissue was cut into 15 mm segments and placed in a 15 ml conical tube filled with deionized distilled water. All washing steps were carried out at 25°C with agitation. After 7 hours, the water was aspirated and replaced by a solution containing 125 mM sulfobetaine-10 (SB-10), 10 mM phosphate, and 50 mM sodium. The nerves were agitated for 15 hours.” (paragraph [0073]). Schmidt discloses that the tissue graft comprises intact extracellular matrix structures (paragraph [0011]).  Schmidt also discloses that the tissue graft is non-immunogenic (see paragraph [0036]). Schmidt teaches that the graft is stored sterile before use (see claim 35)
Schmidt does not teach that the graft is frozen.
Fox teaches that nerve grafts can be stored frozen, and that cold-preserved nerve grafts are an inexpensive, readily available option for later use (see abstract and page 68). Fox teaches that frozen nerve graft retain ultrastructural elements inherent to nerve material (see page 68).
It would have been obvious to combine Schmidt and Fox to freeze Schmidt’s nerve graft. A person of ordinary skill in the art would have had a reasonable expectation of success in freezing Schmidt’s nerve graft because Fox teaches that nerve grafts can be frozen. The skilled artisan would have been motivated to freeze Schmidt’s nerve graft because teaches that frozen nerve graft retain ultrastructural elements inherent to nerve material, and that cold-preserved nerve grafts are an inexpensive, readily available option for later.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Regarding the instant Claim 6 recitation “wherein the tissue graft has neurite- promoting activity,” M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties). Since the product of Schmidt in view of Fox is the same as the claimed product, the product of Schmidt in view of Fox also appear to have the same inherent properties as the claimed product.
Response to Arguments
Applicant's arguments filed 1/3/2020 have been fully considered but they are not persuasive. Applicant alleges that Schmidt does not teach that the graft is frozen. However, as stated above, this limitation is obvious over Fox. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653